FILED
                           NOT FOR PUBLICATION                                 JUN 29 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50598

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00442-PA-2

  v.
                                                 MEMORANDUM*
MAYEL PEREZ-VALENCIA, AKA
Santos Irizarry Castillo, AKA Miguel
Martinez, AKA Miguel Angel Martinez-
Marquez, AKA Miguelito, AKA Mayel
Valencia Perez,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted June 25, 2015**
                              San Francisco, California

Before: O’SCANNLAIN, TROTT, and CLIFTON, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The proper time and opportunity for the disputed subpoena duces tecum to

have been brought to the attention of this court was before we issued a second

opinion deciding Perez-Valencia’s appeal, or in a petition for rehearing. The

mandate issued on April 29, 2014, leaving nothing to resolve. The matter is now

moot. Nevertheless, counsel asks us in effect to withdraw our opinion and to

permit him to start over in district court on a new factual record. We decline this

inappropriate request.

      In any event, looking beyond the defendant’s forfeiture, the district court’s

decision quashing the subpoena was a proper exercise of discretion. See Fed. R.

Crim. P. 17(c); United States v. George, 883 F.2d 1407, 1418 (9th Cir. 1989)

(affirming the district court’s decision to quash a subpoena that had the “‘earmarks

of a wild goose chase’”).

      DISMISSED.




                                         -2-